THE THIRTEENTH COURT OF APPEALS

                                   13-17-00362-CR


                                   Rodney Cortez
                                          v.
                                  The State of Texas


                                On appeal from the
                   County Court at Law of Aransas County, Texas
                             Trial Cause No. 28244


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

August 30, 2018